DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 22 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lei et al. (CN 202974614 U). 
Considering claim 1, Lei discloses a collision simulation test apparatus, comprising: 
-  a table 9 to which a test piece is to be attached, the table being movable in a predetermined direction (Figures 1-2; [0007]; [0027]); 
-  a toothed belt 8 for transmitting power to drive the table 9 (Figures 1-2; [0007-9]; [0026]); 
-  a drive module 3 capable of driving the toothed belt 8 (Figures 1-2; [0007-9]; [0025-26]); and 
-  a control part 1,2 capable of controlling the drive module 3 (Figures 1-2; [0009-11]; [0028]);

Considering claim 22, Lei discloses an impact test apparatus, comprising: 
-  a traveling part 9 onto which a test piece is to be mounted (Figures 1-2; [0007]; [0027]); 
-  a winding transmission mechanism capable of transmitting power for driving the traveling part 9 (Figures 1-2; [0007-9]; [0026]); 
-  a drive module 3 capable of driving the winding transmission mechanism (Figures 1-2; [0007-9]; [0025-26]); and 
-  a control part 1,2 capable of controlling the drive module (Figures 1-2; [0009-11]; [0028]);
-  wherein the control part 1,2 is capable of controlling the drive module 3 to generate an impact to be applied to the test piece, wherein the impact generated by the drive module 3 is transmitted to the traveling part 9 by the winding transmission mechanism, wherein the winding transmission mechanism comprises a winding intermediate node 8, and wherein the winding intermediate node 8 is a toothed belt (Figures 1-2; [0007-11]; [0028]).
Considering claim 24, Lei discloses a track part 11 for travelably supporting the traveling part 9, wherein the winding transmission mechanism comprises a drive pulley 5 around with the winding intermediate node 8 is wound (Figure 3; [0026-27]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (CN 202974614 U) in view of Hansl (PG-PUB 2007/0140817).
Considering claim 3, Lei fails to disclose a plurality of toothed belts.
However, Hansl teaches a plurality of the belts 19,26 arranged in parallel with each other, wherein the impact is transmittable to the table with the plurality of toothed belts, and wherein effective lengths of the plurality of toothed belts are the same (Figure 1; [0046-48]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a plurality of same length belts in parallel in the invention by Lei, as taught by Hansl.  The motivation for doing so, as is understood in the art, is that an increase in the mechanical advantage reduces the required power output of the driving motors.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (CN 202974614 U) in view of Ramonat et al. (PG-PUB 2004/0223670).
Considering claim 19, Lei discloses a linear guide 11 for supporting the table movably in the predetermined direction, wherein the linear guide comprises: a rail 11 extending in the predetermined direction; and a carriage travelable on the rail 11 via rolling bodies (Figure 4, below; [0008-9]), but Lei fails to disclose that the rolling bodies are formed from ceramic material including one of silicon nitride, silicon carbide and zirconia, wherein the carriage is fixed to the table.


    PNG
    media_image1.png
    219
    347
    media_image1.png
    Greyscale

However, Ramonat teaches the use of a rolling bearings (loop 9) made of silicon nitride, silicon carbide, or zirconia located between a carriage 8 and a guide rail 2 (Figures 1-2; Abstract;  [0003]; [0013]; [0028]; [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize ceramic rolling bearings in the invention by Lei, as taught by Ramonat.  The motivation for doing so is to provide higher strength and rigidity.

Claims 20-21, 23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lei et al. (CN 202974614 U) in view of Gibson (PG-PUB 2014/0262696).
Considering claim 20, Lei discloses a toothed elastomer belt, but fails to explicitly disclose that the elastomer includes one of rigid polyurethane and hydrogenated acrylonitrile butadiene rubber.
However, Gibson teaches a toothed elastomer belt having a rigid polyurethane elastomer (Abstract).

Considering claim 21, Lei fails to disclose that the toothed belt comprises a carbon core wire.
However, Gibson teaches a toothed belt comprising carbon core wire (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a carbon core in the elastomer in the invention by Lei, as taught by Gibson.  The motivation for doing so is to comply with customary manufacturing methods, as suggested by Gibson ([0002]; [0006]).
Considering claim 23, Lei discloses a toothed elastomer belt, but fails to explicitly disclose that the elastomer includes one of rigid polyurethane and hydrogenated acrylonitrile butadiene rubber.
However, Gibson teaches a toothed elastomer belt having a rigid polyurethane elastomer (Abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a rigid polyurethane elastomer in the invention by Lei, as taught by Gibson.  The motivation for doing so is to comply with customary manufacturing methods, as suggested by Gibson ([0001]).
Considering claim 25, Lei fails to disclose that the toothed belt comprises a carbon core wire.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a carbon core in the elastomer in the invention by Lei, as taught by Gibson.  The motivation for doing so is to comply with customary manufacturing methods, as suggested by Gibson ([0002]; [0006]).

Allowable Subject Matter
Claims 2 and 4-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art made of record fails to disclose, suggest or otherwise obvious the subject matter of a belt clamps for fixing the belt to the table, wherein at at least one of the fixing position the tooth belt is fixed to the table so that the effective length of the toothed belt is adjustable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        May 8, 2021